DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
Claim Objections
Claim 49 objected to because of the following informalities:  
Regarding claim 49, in line 2, “configured to engages” should be “configured to engage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46, 47, 49-55, 58, 59, 61-65, and 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0299411 (Laskowitz) in view of U.S. Patent Application Publication No. 2006/0241602 (Jackson ‘602), U.S. Patent Application Publication No. 2011/0004222 (Biedermann), and U.S. Patent Application Publication No. 2010/0228292 (Arnold).
Regarding claims 46, 59, and 70, Laskowitz discloses a medical implant assembly (50, see Fig. 7, e.g.) for insertion into a spine of a patient, comprising: a rigid end structure (62) configured to be secured to a first bone anchor (one of anchors 67/69, see Fig. 7); a flanged sleeve (58) having a through-bore (see paragraph [0039], e.g.), the flanged sleeve configured to be secured to a second bone anchor (another of anchors 67/69, see Fig. 7) and having a flanged portion (one of end plates 56, see Figs. 7-7C) extending outside of a receiver of a second bone anchor when secured thereto; a tensionable cord (54) having a first end portion (portion of cord 54 crimped by the rigid end structure 62, see paragraph [0039]) and a second end portion (portion of cord 54 fixedly attached or clamped by outer end blocker 60, see paragraph [0039]) opposite the first end portion, the tensionable cord configured to extend through the through-bore of the flanged sleeve (see paragraph [0039]), the first end portion of the tensionable cord being fixedly connected to the rigid end structure (see paragraph [0039]); a compressible spacer (63) having a spacer through-bore, the tensionable cord configured to extend through the spacer through-bore (see paragraph [0039] and Fig. 7), the spacer configured to be positioned on the tensionable cord between the rigid end structure and flanged sleeve so as to engage the flanged portion of the flanged sleeve (see Figs 7-7C); an outer end blocker (60) having a blocker through-bore (see Fig. 7 and paragraph [0039]), the tensionable cord second end portion configured to extend through the blocker through-bore (see Figs 7-7C and paragraph [0039]); a bumper (52) configured to be disposed between the flanged sleeve and the outer end blocker (see 
Laskowitz fails to explicitly disclose a threaded closed bore intersecting the blocker through-bore for releasably engaging a set screw, and a set screw configured to be releasably engaged to the outer end blocker via the threaded closed bore and compressible against the tensionable cord for securing the outer end blocker to the tensioned cord, though Laskowitz appears to disclose a bore perpendicularly intersecting the blocker through-bore of the outer end blocker 60 (see marked-up Fig. 7 below) and suggests fixedly attaching and clamping the outer end blocker to the cord (see paragraph [0039]).  

    PNG
    media_image1.png
    580
    834
    media_image1.png
    Greyscale

However, Jackson ‘602 discloses an implant (201) wherein a clamping member for engaging an elongated member (212) received by the implant is a set screw (210) releasably received in a threaded closed bore (226) that intersects a through-bore for receiving the elongated member so as to compress against and secure the elongated member to the implant.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Laskowitz to use a set screw and corresponding threaded bore as suggested by Jackson ‘602 as a clamping member in the outer end blocker in order to provide a secure, clamping fixation of the blocker to the cord as desired by Laskowitz (see Laskowitz, paragraph [0039]).
Laskowitz fails to explicitly disclose the blocker having opposite laterally facing side surfaces that are planar and parallel with respect to each other, the side surfaces 
Laskowitz fails to suggest wherein the bumper is configured to engage and at least partially overlap with the outer end blocker.  However, Arnold discloses a dynamic spinal stabilization system (10), wherein a blocker (26) of the system comprises a tubular extension (52), the tubular extension of the blocker fitted within a bore (28) of a bumper (24) such that the bumper engages and at least partially overlaps the blocker.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the outer end blocker and bumper of the system of Laskowitz in view of Jackson ‘602 and Biedermann such that the bumper engages and at least partially overlaps with the outer end blocker as suggested by Arnold in order to more securely connect the blocker and bumper of the system of Laskowitz in view of Jackson ‘602 and Biedermann and ensure proper alignment of parts of the assembly (see Arnold, paragraph [0056]).
Regarding claim 47, Laskowitz discloses wherein the rigid end structure (62) is a connector, a sleeve, or a rod (see paragraph [0039] and Fig. 7).
Regarding claim 49, Laskowitz discloses wherein the spacer (63) is configured to engage the rigid end structure (62) on one end and the flanged sleeve (58) on the opposite end (see Figs. 7-7C).
Regarding claims 50 and 51, Laskowitz discloses wherein the outer end blocker comprises a body portion, the body portion defining the through-bore through which the tensionable cord is configured to extend (see paragraph [0039] and Figs. 7-7C), but fails 
Regarding claim 52, Laskowitz discloses wherein the spacer (63) defines a through-bore through which the tensionable cord is configured to extend between a first bone anchor (one of 67/69, see Fig. 7) and a second bone anchor (other of 67/69, see Fig. 7) to maintain a minimum distance between the first bone anchor and the second bone anchor (see paragraphs [0039] and [0040] and Figs. 7-7C).
Regarding claim 53, Laskowitz discloses further comprising: a first bone anchor (one of anchors 67/69, see Fig. 7) comprising a first receiver (67), a first fixation portion (69), and a first closure (71), the first closure configured to engage the first receiver to fixably retain the rigid end structure within the first receiver while fixably coupling the tensionable cord to the rigid end structure (see paragraphs [0039] and [0043] and Figs. 7-7C); a second bone anchor (other of anchors 67/69, see Fig. 7) comprising a second receiver (67), a second fixation portion (69), and a second closure (71), the second 
Regarding claims 54 and 55, Laskowitz discloses wherein the spacer (62) is configured to be positioned between the first receiver and the second receiver so as to maintain a minimum distance between the first receiver and the second receiver (see paragraphs [0039] and [0040] and Figs. 7-7C); and the rigid end structure and flanged sleeve (62/58) each comprises a body portion, the body portions defining through-bores through which the tensionable cord is configured to extend (see Figs. 7-7B and paragraph [0039]).  Laskowitz fails to disclose the rigid end structure and flanged sleeve each including a tubular extension defining a through-bore, the tubular extensions being configured to be slidingly received and provide a frictional fit within the through-bore of the spacer.  However, Arnold discloses a dynamic spinal stabilization system (10), wherein a sleeve (26) of the system comprises a tubular extension (52) defining a bore, the tubular extension of the sleeve being configured to be slidingly received and providing a frictional fit within a bore (28) of a spacer (24) (see Arnold, paragraph [0056]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify each of the rigid end structure and flanged sleeve to be engageable with the spacer as suggested by Arnold in order to more securely connect the rigid end structure and flanged sleeve to the spacer of the system of Laskowitz in view of Jackson ‘602 and Biedermann and ensure proper alignment of parts of the assembly (see Arnold, paragraph [0056]).
claim 58, Laskowitz discloses wherein the compressible spacer (62) comprises:  a first annular surface at a first end of the through-bore of the compressible spacer configured to abut a surface of the rigid end structure (65); and a second annular surface at a second end of the through-bore of the compressible spacer opposite the first end of the through-bore configured to abut a surface of the flanged sleeve (58) (see Figs. 7A and 7B, e.g.; see also Figs. 14 and 19).
Regarding claim 61, the embodiment of Figs. 7-7B of Laskowitz fails to disclose further comprising:  a third bone anchor comprising a third receiver and a third fixation portion, the third fixation portion configured to be affixed to a vertebra of a spine of a patient between the first bone anchor and the second bone anchor, the third receiver configured to be slidably coupled to the tensionable cord.  However, the embodiment of Fig. 19 of Laskowitz discloses a system including a first bone anchor (far right bone anchor in Fig. 19), a second bone anchor (far left bone anchor in Fig. 19), and a third bone anchor (middle bone anchor in Fig. 19), each bone anchor having a receiver and a fixation portion (see Fig. 19), the third fixation portion configured to be affixed to a vertebra of a spine of a between the first bone anchor and the second bone anchor (see Fig. 19).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Figs. 7-7B of Laskowitz to include a third bone anchor between the first and second bone anchors as suggested by Fig. 19 of Laskowitz in order to tailor the system to provide fixation to an additional vertebral level as desired by the user.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make third receiver configured to be slidably coupled to the tensionable cord as Figs. 7-7B of Laskowitz 
Regarding claims 62 and 63, Laskowitz discloses wherein the tensionable cord is configured to be tensioned from the second end portion adjacent the outer end blocker either before being inserted into the spine of a patient or after being inserted into the spine of a patient (before or after attachment of the assembly to the spine, a user may fix the first end portion of the tensionable cord by clamping the cord at the rigid end structure, see paragraphs [0039] and [0043], and then tension the cord from the second end portion adjacent the outer end block prior to fixing the cord at the outer end block).
Regarding claim 64, Laskowitz discloses wherein the tensionable cord is configured to be retensioned before and after being inserted into the spine of a patient from the second end portion adjacent the outer end blocker (the cord is retensionable from the second end portion either before or after attachment of the assembly to the spine by loosening the fixation of second end portion of the cord via the outer end blocker, followed by retensioning of the cord).
Regarding claim 65, Jackson ‘602 suggests wherein the set screw (210) is configured to compressively engage the tensioned cord (210) in a through-bore without penetration into the cord (see paragraph [0058]).  Additionally, Laskowitz suggests using compressive engagement of the cord without penetration of the cord (see paragraph [0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to have the set screw compressively engage the tensioned cord in the through-bore of the outer end blocker without penetrating the 
Regarding claim 67 and 71, Laskowitz discloses wherein the side surfaces extend above a U-shaped lower surface on the outer end blocker (see marked-up Fig. 7 below), wherein the U-shaped lower surface includes a partial cylindrical surface (see marked-up Fig. 7 below).  

    PNG
    media_image1.png
    580
    834
    media_image1.png
    Greyscale

Additionally, Biedermann further suggests wherein the side surfaces (110) extend above a U-shaped lower surface (portion of 109 above which elongated member 103 is seated, see Figs. 2 and 20) that includes a partial cylindrical surface, and it would have been obvious to provide such a shaped lower surface in order to seat a cylindrically-shaped elongated member.
claims 68 and 69, Laskowitz suggests wherein the flanged sleeve is circular in cross-sectional shape (see paragraph [0035] and Figs. 9A-9F), and thus, is configured to rotate within the receiver prior to being secured to the bone anchor.  Laskowitz also suggests wherein the flanged sleeve is configured to not rotate after being positioned within the receiver of the bone anchor (when the flange is fixed by a locking cap/set screw, see paragraph [0039]).  Alternatively, the flange is configured to not rotate when the flange has a non-circular cross-sectional shape (see paragraph [0035]).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laskowitz in view of Jackson ‘602, Biedermann, and Arnold, and further in view of U.S. Patent Application Publication No. 2008/0275504 (Bonin).
Regarding claim 56, Laskowitz in view of Jackson ‘602, Biedermann, and Arnold fails to disclose wherein the tubular extension of the rigid end structure is shorter than the tubular extension of the flanged sleeve.  However, Bonin discloses a dynamic spinal stabilization system (20) wherein tubular extensions (48/49) of sleeves (38/39) that are received in a spacer may have varied lengths (see paragraph [0047]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the tubular extensions of the rigid end structure and flanged sleeve to have varied lengths such that one extension is shorter than the other as suggested by Bonin in order to adjust the sleeve size to a desired length for a given patient, as desired by the user (see Bonin, paragraph [0047]).
Claims 57 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laskowitz in view of Jackson ‘602, Biedermann, and Arnold, and further in view of U.S. Patent Application Publication No. 2005/0277920 (Slivka).
Regarding claim 57, Laskowitz fails to disclose wherein the first receiver includes a threaded engagement structure, the first closure having a threaded engagement structure configured to engage the threaded engagement structure of the first receiver to fixably retain the rigid end structure within the first receiver,  and the second receiver defining a threaded engagement structure, the second closure having a threaded engagement structure configured to engage the threaded engagement structure of the second receiver to fixably retain the flanged sleeve within the second receiver.  However, Jackson ‘602 discloses a spinal implant (201) wherein receivers (218) have threaded engagement structures (227) engageable to threaded engagement structures (244) of set screw closures.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the receivers and closures of Laskowitz to have corresponding threaded engagement structures as suggested by Jackson in order to facilitate a secure, tightening engagement between the receivers and closures and because such a modification merely involves substituting one known spinal implant engagement structure from a known spinal implant with another known spinal implant engagement structure from another known spinal implant without any unpredictable results.
Laskowitz in view of Jackson ‘602, Biedermann, and Arnold fails to disclose the first closure further comprising an extension configured to fixably couple the tensionable cord to the rigid end structure through an aperture in the rigid end structure.  However, Slivka discloses a spinal correction system wherein receivers (102a) define threaded 
Regarding claim 66, Laskowitz in view of Jackson ‘602, Biedermann, and Arnold fails to suggest wherein the set screw is configured to compressively engage the tensioned cord in the blocker through-bore with penetration into the cord.  However, Slivka discloses a spinal correction system wherein set screws (104) are configured to compressively engage a cord (114) via penetration into the cord (see Fig. 4C and paragraph [0050]).  Additionally, Laskowitz suggests using compressive engagement of the cord with penetration of the cord (see paragraph [0044]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to have the set screw compressively engage the tensioned cord in the through-bore of the outer end blocker with penetration into the cord as Laskowitz suggests the outer end blocker should be fixedly attached or clamped to the cord (see Laskowitz, paragraph [0039]) and Slivka and Laskowitz suggests such a penetrating compressive engagement mechanism is suitable for fixedly attaching or clamping a cord in a spinal implant assembly.
Response to Arguments
Applicant's arguments in the Remarks filed December 28, 2020 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks that Arnold’s washer 26 is not correctly interpreted as corresponding to the claimed “end blocker”.  Applicant argues that the washer 26 is instead a component of the bumper assembly 18.  The examiner agrees that none of the washers 26 in Arnold are an “end blocker” as recited in claim 46.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner relies on Laskowitz for teaching the “end blocker” and “bumper” recited in claim 46.  Arnold teaches securing a bumper (24) to an adjacent rigid structure (26) to more securely connect the parts of the dynamic stabilization system and ensure proper alignment of the parts of the system (see Arnold, paragraph [0056]).  Like the washer 26 in Arnold, the outer end blocker 60 in Laskowitz is a rigid structure adjacent to the bumper 52 that has a through bore for accommodating a cord that should be aligned with the through bore in the bumper that accommodates the same cord.  Applicant does not explain why the teaching of Arnold regarding securing of the bumper to an adjacent washer could not or would not be applied to the bumper and outer end blocker in Laskowitz.
Additionally, Applicant argues on page 11 of the Remarks that Arnold’s cord 20 is not configured to be secured to the washer by a releasable set screw as required by claim 46.  However, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner does not rely on Arnold for teaching a cord secured by a releasable set screw, but instead relies on the teachings of Laskowitz and Jackson ‘602 for suggesting this feature of claim 46, as made clear in the analysis of claim 46 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773